Citation Nr: 0403431	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to February 16, 1999, 
for the award of a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from December 1976 to July 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which granted a total 
rating for compensation purposes based on individual 
unemployability and effectuated the award as of October 17, 
2000.  In April 2002, the RO retroactively effectuated the 
award of a total rating for compensation purposes based on 
individual unemployability as of February 16, 1999.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA is required to 
inform the veteran (1) of the information and evidence not of 
record that is necessary to substantiate his claim, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claim.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The veteran's claim has not been considered 
under the amended statutes and regulations.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In reviewing the record, the Board notes that the veteran has 
stated at various times the he both received Social Security 
Administration (SSA) benefits and did not receive them.  In a 
November 2001 written statement, the veteran advanced that he 
had been evaluated as totally disabled by the SSA in 1992.  A 
July 2002 written statement from the SSA notes that the 
veteran was not currently in receipt of SSA disability 
benefits.  Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in granting or denying the veteran's claim is not of 
record.  The VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In his November 2001 written statement, the veteran asserted 
that he had been terminated from a vocational rehabilitation 
program due to his service-connected physical and psychiatric 
disabilities.  In a November 2001 written statement, the 
accredited representative clarified that the veteran was 
"found infeasible for ongoing VA vocational rehabilitation 
in 1994."  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Therefore, the Board finds that 
the veteran's VA vocational rehabilitation folder should be 
associated with his claims files.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits, if any, and copies of all 
records developed in association with the 
award for incorporation into the record.  

3.  The RO should then request that the 
veteran's VA vocational rehabilitation 
and counseling folder be associated with 
his claims files. 

4.  The RO should then readjudicate the 
veteran's entitlement to an effective 
date prior to February 16, 1999, for the 
award of a total rating for compensation 
purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


